Fourth Court of Appeals
                                           San Antonio, Texas
                                                November 16, 2015

                                               No. 04-15-00552-CR



                                                Jose Carlos LEAL,
                                                     Appellant

                                                        v.
                                                   The State of s
                                               The STATE of Texas,
                                                     Appellee

                         From the 175th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR4767
                                Honorable Mary D. Roman, Judge Presiding

                                                    ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 14, 2015.

                                                             PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Michael D. Robbins                            Nicolas A. LaHood
                 Assistant Public Defender                     District Attorney, Bexar County
                 Paul Elizondo Tower                           101 W. Nueva, Suite 370
                 101 W. Nueva St., Suite 310                   San Antonio, TX 78205
                 San Antonio, TX 78205